Citation Nr: 0517063	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-01 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from January 1988 to 
October 1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

This case has been before the Board previously.  In June 2000 
the case was remanded for further development, including 
notice of pertinent laws, appropriate examinations, and to 
procure additional treatment records.

In August 2002 the Board again considered the case, 
determining that an evaluation in excess of 10 percent was 
not warranted for the service-connected residuals of closed 
head trauma.  In this decision, the Board further observed 
that service connection for tinnitus, an issue the veteran 
had also originally appealed, had been granted by the RO in a 
March 2002 rating decision by.  The veteran did not appeal 
the evaluation assigned.

In August 2003, the issues of service connection for hearing 
loss and a right shoulder disability were again remanded for 
further development.  That development having been completed, 
the case is now again before the Board.


FINDINGS OF FACT

1.  By a rating decision dated in January 2005, the RO 
granted the veteran's claim for entitlement to service 
connection for chronic right shoulder strain associated with 
traumatic arthritis, left acromioclavicular joint, evaluating 
the disability as 30 percent disabling, effective May 16, 
1997, which is the date of the veteran's claim.  The veteran 
did not appeal the evaluation assigned.

2.  There is no longer a controversy regarding the benefit 
sought as to the issue of entitlement to service connection 
for a right shoulder disability.

3.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

4.  The veteran does not manifest hearing loss as defined by 
the regulations.


CONCLUSIONS OF LAW

1.  There is no longer an issue of fact or law before the 
Board pertaining to the claim of entitlement to service 
connection for a right shoulder disability.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002); 38 C.F.R. § 20.101 (2004).  

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 
5103 and 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board.  Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105.

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal may be 
made by the appellant or by his or his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  
38 C.F.R. § 20.204(c) (2004).

Concerning the issue of entitlement to service connection for 
a right shoulder disability, the Board notes that by a 
January 2005 rating decision, the RO granted service 
connection for chronic right shoulder strain associated with 
traumatic arthritis of the left acromioclavicular joint, and 
evaluated the disability as 30 percent disabling, effective 
May 16, 1997, the date of the veteran's claim.  The veteran 
has not appealed the evaluation assigned.

As a result, the RO's decision awarding service connection 
for a right shoulder disability has fully resolved, and thus 
has rendered moot, the administrative claim on appeal to the 
Board.  Therefore, having resolved the veteran's claim in his 
favor, there is no longer a question or controversy remaining 
with respect to entitlement to service connection for a right 
shoulder disability.  38 C.F.R. § 3.4 (2004).  Nor are any 
exceptions to the mootness doctrine present because the 
relief sought on appeal, the grant of service connection, has 
been accomplished without the need for action by the Board.  
See, e.g., Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 365, 367-68 (1995).  38 U.S.C.A. §§ 511, 
7104, 7105; 38 C.F.R. § 20.101.

Accordingly, the issue of entitlement to service connection 
for a right shoulder disability is dismissed.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.012, 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to service connection for hearing loss.  VA has complied with 
the notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate his claims.

The RO issued the veteran VCAA letters in January 2004 which 
addressed the issues of service connection that is the 
subject of this decision.  In addition, this claim was 
remanded in August 2002 and August 2003 to obtain treatment 
records, and to afford the veteran an examination to 
determine the nature, extent, and etiology of his claimed 
hearing disability.  Finally, the October 1998 and January 
2005 statement of the case and supplemental statement of the 
case in aggregate gave notice of the evidence that had been 
received, the revisions effected in the regulations by VCAA, 
and the laws and regulations governing the grant of service 
connection for hearing loss. 

The VA has accorded the veteran a VA examination in November 
2004, and has obtained VA and non-VA treatment records of 
which it was notified.

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
non-VA records were obtained or submitted by the veteran, and 
the veteran identified no other private treating facilities.  
In addition, VA examinations were provided.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim and the VA has 
obtained all known documents that would substantiate the 
veteran's claim. 

The VCAA letter, combined with the statement of the case, in 
aggregate, properly notified the veteran of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  In addition, when the veteran and his 
representative provided notice of additional VA records to 
VA, they were obtained.  See 38 U.S.C.A. § 5103(b) (West 
2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issue discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing claims for service 
connection, the evidence considered in connection with the 
issue addressed in this decision, and what information VA and 
the veteran would provide.  Thus, the Board finds that there 
has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.


III.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, regulations provide that certain chronic 
diseases, to include sensorineural hearing loss, will be 
considered to have been incurred in service if manifested to 
a degree of 10 percent or more within one year from the date 
of separation from active service, where the veteran has 
served for 90 days or more during a period of war, or after 
December 31, 1946, even though there is no evidence the 
disease existed during service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(2004), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) 
is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.

In the present case, the medical evidence does not establish 
that the veteran currently manifests hearing loss within the 
meaning of 38 C.F.R. § 3.385.  The most recent report of VA 
audiological examination, dated in November 2004, reveals the 
following results measured in pure tone thresholds in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
25
30
LEFT
10
10
5
20
20

The report further reveals average pure tone threshold of 20 
decibels in the right ear and 14 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
audiometric examiner diagnosed normal hearing, bilaterally.

The veteran avers that he manifests hearing loss that is the 
result of his active service.  The veteran's report of 
medical examination at entrance into active service, dated in 
October 1986, shows the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
10
20
LEFT
5
10
20
25
40

It is further acknowledged that the veteran was in a motor 
vehicle accident during active service.  Hospital records 
show he sustained polytrauma with concussion.  Report of 
medical examination at discharge from active service is not 
present in the claims file now before the Board; however, the 
Board notes the veteran is presently service connected for 
bilateral tinnitus that has been etiologically linked to this 
inservice event.  

Notwithstanding, the medical evidence does not establish that 
he now manifests hearing loss within the definition of the 
regulations.  VA and non VA treatment records show no 
findings of hearing loss within the meaning of 38 C.F.R. 
§ 3.385.

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  See also 
38 C.F.R. § 3.385.

The medical evidence presents no other findings, opinions, or 
other expert medical evidence establishing that the veteran 
manifests hearing loss within the meaning of 38 C.F.R. 
§ 3.385.

Accordingly, the Board regretfully finds that the medical 
evidence cannot establish that the veteran manifests 
bilateral hearing loss that is the result of his active 
service.  

Where, as here, the claims turn on a medical matter, the 
veteran cannot establish entitlement to service connection on 
the basis of his assertions, alone.  As a layperson, without 
appropriate medical training and expertise, the veteran 
simply is not competent to offer a probative opinion on a 
medical matter, such as whether he manifests hearing loss 
that may be etiologically linked to service.  Consequently, 
his statements are competent with regard to his subjective 
complaints and his history, but they do not constitute 
competent medical evidence for the purpose of establishing 
current disability, or of showing a causal connection between 
current complaints and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

With regret, the Board finds that absent medical evidence 
supporting a current diagnosis of bilateral hearing loss 
within the meaning of 38 C.F.R. § 3.385, the Board is not 
able to find that the veteran manifests bilateral hearing 
loss that is the result of his active service.  

Hence, as the medical evidence does not reflect that the 
veteran currently manifests bilateral hearing loss within the 
meaning of 38 C.F.R. § 3.385, the preponderance of the 
evidence is against finding that the veteran manifests 
bilateral hearing loss that meets the criteria for service 
connection.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, and 
5107; 38 C.F.R. §§ 3.102, 3.303, 3.3.07, 3.309, 3.385.  
Espiritu, supra. 

After review of the record, and for the reasons and bases 
expressed above, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
The benefit sought on appeal is accordingly denied.


ORDER

The claim for service connection for a right shoulder 
disability is dismissed.

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


